 

Exhibit 10.59

 

Q Lotus Holdings Inc. Enhances Financing and Advances Operations

 

Published: Jan 21, 2015 10:11 a.m. ET

Jan 21, 2015 (ACCESSWIRE via COMTEX) – CHICAGO, IL / ACCESSWIRE / January 21,
2015

 

Q Lotus Holdings Inc. (otc pink:QLTS)(pinksheets:QLTS), is pleased to announce
that a private group of investors, working in consultation with a major
investment banker, has confirmed its intention to fund the Company sixty million
dollars ($60,000,000) to be provided incrementally to facilitate execution of
the Company’s previously approved business plan. While we are very excited about
this opportunity there is no assurance that it will pay off until we begin to
receive funds. Upon receipt of initial funds the Company will make a public
announcement.

 

The Company continues to make progress in all three of its operating groups.

 

The QLTS Mining Monetization and Trading Group’s mining consultant is making
good progress in the evaluation of the silica mining claims and in facilitation
of the group’s activities, has retained Michael Greenberg, founder of the
Plastics Exchange and co-founder of Alaron Trading Company and PetroChem Wire,
with considerable resources and experience in connection with commodity funding,
marketing and trading, and a substantial network of valuable contacts for such
purposes, has been engaged to raise funds and create valuable relationships for
the Company in connection with its Silica mining claims and other perspective
natural resources.

 

QLTS Finance Group led by the president of Midwest Business Credit Inc. its
wholly owned lending subsidiary which recently acquired all the assets from
Midwest Business Credit, LLC for the total amount of $1,792,000 has been
actively building a strong backlog of profitable but risk controlled asset
backed loans.

 

The QLTS Real Estate Finance Group has assumed full responsibility for the
direction and execution of the Lake Zurich Project recently announced by the
Company and it is in the process of properly staffing the project.

 

The Company:

 

Q Lotus Holdings, Inc. (“the Company”) is a public reporting company under the
Securities Exchange Act of 1934. Its objective is to create shareholder value
through well-organized effective execution of its business operations.

 

Safe Harbor Statements:

 

This release contains forward-looking statements that are not statements of
historical fact and are subject to risks and uncertainties. These statements
relate to analyses and other information that are based on projections and
expectations relating to our financial condition, results of operations, plans,
objectives, business strategy, projected costs, future performance and business.
You can identify forward-looking statements by the fact that they do not relate
strictly to historical or current facts and may include words such as
“anticipate”, “believe”, “could”, “estimate”, “expect”, “intend”, “may”, “plan”,
“predict”, “project”, and similar terms and phrases, including references to
assumptions. The absence of these words does not necessarily mean that a
statement is not forward-looking. All forward-looking statements are subject to
risks and uncertainties that may cause our actual results to differ materially
from those matters expressed in or implied by these forward-looking statements.
You should keep in mind that any forward-looking statement made by us in this
release or elsewhere speaks only as of the date on which we make it. New risks
and uncertainties come up from time to time, and it is impossible for us to
predict these events or how they may affect us. We have no duty to, and do not
intend to, update or revise the forward-looking statements in this release after
the date of this release, except as may be required by law. Readers are
cautioned that any such forward-looking statements are not guarantees of future
performance and involve risks and uncertainties that may be disclosed from time
to time in our SEC filings or otherwise.

 

CONTACT:

Gary Rosenberg

Chairman & CEO

(312) 498-0301

 

SOURCE: Q Lotus Holdings, Inc.

 

http://www.accesswire.com/img.ashx?id=425079

Copyright 2015 ACCESSWIRE

 

 

 

 